Citation Nr: 0509477	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  99-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for trigeminal neuralgia, claimed as a result 
of VA treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran's claim was previously before the Board, and in 
November 2002 and June 2003 remands it was returned to the RO 
for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDING OF FACT

There is no evidence that the veteran sustained trigeminal 
neuralgia as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA health care providers, or that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for trigeminal neuralgia as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2001 statement of the case and 
supplemental statements of the case issued in July 2002 and 
December 2004, the RO notified the veteran of regulations 
pertinent to 38 C.F.R. § 1151 claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In March 2001 and June 2003 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  He was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment records have been obtained, as have 
VA outpatient treatment and examination reports. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2000 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until March 2001 and June 2003.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in March 
2001 and June 2003. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2001 and June 
2003 was not given prior to the July 2000 RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the December 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private 
treatment records; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Under VA law and regulations, when a veteran suffers 
additional disability as the result of VA training, hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or was an event not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151(a) 
(2004).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veteran's Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that his July 1997 VA surgical treatment 
caused additional disability in the form of trigeminal 
neuralgia.  He has therefore claimed that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

During VA outpatient treatment in June 1991, it was noted 
that the veteran had decreased peripheral visual field.  In 
July 1991, it was noted that the veteran had a right 
intranuclear ophthalmoplegia (INO) causing abnormal eye 
movements.  The examiner indicated that the INO may resolve 
over the next 6 months but may also be permanent.  A July 
1992 VA examination report noted that the veteran had eye 
problems in the form of double vision and diplopia due to 
hypertension and miniature strokes.  

During VA treatment in June 1997, the veteran sought 
treatment for several disorders following a history of a 
cerebrovascular accident.  He complained of right INO and 
twitching of the left lower eyelid.  It was noted that he had 
a lesion on the left upper eyebrow that was vascular in 
nature.  In July 1997, the veteran's left eyebrow lesion was 
excised.  No complications were noted.  

At his May 1998 VA examination, the veteran complained of 
loss of peripheral vision on both sides.  On examination, his 
head and face was within normal limits and his eyes exhibited 
normal movement.  A scar was observed on the left eyebrow.  

An April 2000 treatment report from Loyola University Medical 
Center noted that the veteran had trigeminal neuralgia for 
multiple years and had undergone balloon compression in 
February 2000.  Following the procedure, the veteran's facial 
pain subsided for approximately 2 to 3 weeks but then 
returned.  A second attempt to relieve the pain by balloon 
compression in March 2000 was not successful.  The veteran 
continued to complain of left-sided pain beneath the eye and 
left neck and shoulder pain intermittently.  In March 2000 
the veteran was admitted for pain control.  At discharge, he 
had no complaints of facial pain whatsoever.  At a follow-up 
appointment in April 2000 the veteran again complained of 
pain in his left eye.  The examiner asserted that he did not 
feel that the veteran had true trigeminal neuralgia because 
he was fine when he was admitted.  

A November 2004 VA examination report noted that the veteran 
had surgery on his left eyebrow in July 1997 and reported 
pain in the left cheek region approximately 6 months after 
surgery.  Following a review of the veteran's medical records 
and a discussion with the veteran, the examiner opined that 
it was "less likely" that the veteran developed trigeminal 
neuralgia from his July 1997 surgery to the eyebrow as that 
region consisted of the V1 segment of the trigeminal nerve.  
The veteran's pain from trigeminal neuralgia was seen in the 
V2 distribution, that was the most common distribution of 
pain from the trigeminal nerve, and less likely associated 
with V1 segment or the previous eyebrow surgery. 

As to the disability at issue, the Board has considered all 
of the evidence of record and concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 as 
the objective evidence of record has not shown that the 
veteran has trigeminal neuralgia that is due to negligence or 
fault by VA.  As such, the claim must be denied.

As noted above, there is no evidence that the veteran has 
trigeminal neuralgia that is due to the veteran's July 1997 
VA treatment or that was a proximate result of negligent 
care.  There is no indication in the July 1997 surgical 
report that the veteran developed complications from the 
lesion removal.  In addition, the March 2000 report from 
Loyola University Medical Center indicated that the veteran 
had trigeminal neuralgia for "multiple years" but did not 
comment on its etiology.  The only objective medical evidence 
of record discussing the etiology of the veteran's trigeminal 
neuralgia was the November 2004 VA examiner and he noted that 
it was "less likely" that the veteran developed trigeminal 
neuralgia from his July 1997 surgery.  In particular, he 
indicated that the veteran's left eyebrow region consisted of 
the V1 segment of the trigeminal nerve and his pain was from 
the V2 distribution, that was the most common distribution of 
pain from the trigeminal nerve, and less likely associated 
with V1 segment or the previous eyebrow surgery.  As such, 
there is no basis on which to grant compensation for 
trigeminal neuralgia under 38 U.S.C.A. § 1151.

To the extent that the veteran contends that he has 
trigeminal neuralgia that is due to, or the fault of, VA 
negligence or lack of care, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claims that he has trigeminal neuralgia that is due 
to VA surgical treatment and the proximate result of 
negligent care.


ORDER

Compensation under 38 U.S.C.A. § 1151 for trigeminal 
neuralgia is denied. 



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


